EXHIBIT PRESS RELEASE FOR IMMEDIATE RELEASE Sherman McCorkle Joins Board of Directors of EMCORE Corporation ALBUQUERQUE, NM(Marketwire - 12/23/09) - EMCORE Corporation (NASDAQ:EMKR - News), a leading provider of compound semiconductor-based components, subsystems, and systems for the fiber optics and solar power markets, today announced that Sherman McCorkle was elected to join its Board of Directors as an Class B independent director. Sherman McCorkle is a native New Mexican and has been deeply involved in the New Mexico business community for most of his career. He is President and Chief Executive Officer of Technology Ventures Corporation (TVC), an Albuquerque-based organization that assists start up companies in developing and commercializing technologies from research universities and the national laboratories.Prior to joining TVC as President & CEO in 1993, Mr. McCorkle served as CEO & President of Sunwest Credit Services Corporation commencing in 1988. In 1977, he co-founded and was Charter Director of Plus Systems Incorporated, the original platform that enabled national and international electronic banking and ATM systems. In addition, Mr. McCorkle is a co-founder and Charter Director of New Mexico Bank and Trust and First Community Bank. “As Chairman of Sandia Science and Technology Park, Sherman was instrumental in persuading EMCORE to locate and expand its operations in Albuquerque, and has been a great advocate of EMCORE in reaching out to the local community, state government, and congressional offices, ” stated Reuben F. Richards, EMCORE’s Chairman of the Board. “We are excited about the addition of Sherman to our Board, and look forward to working with him as we enter the new decade.” “It is a great honor to serve on EMCORE’s board,” commented Mr. McCorkle. “I am very proud of EMCORE’s accomplishments over the last decade in Albuquerque. They took drawing board concepts from Sandia National Labs and successfully commercialized them to emerge as the largest high-efficiency solar cell provider in the world.
